PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of $11,906.68 for insurance premiums due for employees of the Anthony Correctional Center, a facility of the respondent state agency. The premiums were not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity and amount of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the premiums could have been paid.
In view of the foregoing, the Court makes an award in the amount of $11,906.68.
Award of $11,906.68.